Clark, Judge.
Appellant, J. W. Lawrence, was convicted and sentenced for the felony offense of aggravated assault. The only question for decision presented by the enumeration of errors is whether the recently enacted bifurcated trial procedure (an Act entitled "Criminal Procedure — Pre-sentence Hearings in Felony Cases”; Ga. L. 1970, pp. 949, 950; Code Ann. §27-2534) is applicable in a trial for a crime committed prior to the effective date of the Act.
The offense was committed on May 30, 1970. The Act in *710question did not become effective as law until July 1, 1970. The trial occurred September 16, 1970, and was conducted observing the new procedure.
Argued October 5, 1971
Decided March 15, 1972.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Joel M. Feldman, Carter Goode, for appellee.
Our Supreme Court in Todd v. State, 228 Ga. 746 (187 SE2d 831), in answer to a certification of the identical question which Lawrence has raised, held the Act to be applicable to a trial for a crime committed prior to the effective date of the Act. The Todd case was decided having regard to the same legal arguments and authorities (and fully discusses same) which have been urged by Lawrence, and is controlling.

Judgment affirmed.


Hall, P. J., and Eberhardt, J., concur.